Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2020 has been entered.

DETAILED ACTION
Claims 1-18 are presented for examination.  Applicant filed an amendment on September 16, 2020.  No claims were added.  Claim 19 was previously canceled.  Claims 1-6, 8, 9, 12, 13, 15, 16, and 18 were amended.  After careful consideration of applicant’s arguments/amendments, the examiner maintains the grounds of rejection for claims 1-18 under 35 USC 103.  Therefore, the rejection of claims 1-18 is a non-final rejection.     

Response to Arguments
Applicant argued that the prior art does not teach or suggest the amended claims as presented.  Examiner disagrees.  As explained below, the Varadarajan ‘758 reference teaches or suggests the amended limitations of receiving, from a service provider, a service provider verification code, the service provider verification code indicating that the service provider has authenticated the user to access a customer account based on identifying information provided through a mobile application on the smart phone; generating an expected processed version based on:  the infrared code, a time when the infrared code was displayed, and the service provider verification code; (see Varadarajan ‘758:  pgh 42-68); displaying, upon receiving the service provider verification code, 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 were rejected under 35 U.S.C. 103(a) as being unpatentable over Varadarajan (US 2015/0088758 A1) and in view of Varadarajan (2011/0238573 A1) and in view of Stanley (US 2014/0229373 A1).   
Claim 1:	In regard to the following limitations, Varadarajan ‘758 teaches:
one or more memory devices storing software instructions; and one or more processors configured to execute the software instructions to perform operations to: generate, upon detecting a smart phone carried by a user approaching the ATM, a code; display, upon receiving the service provider 
receive, from a service provider, a service provider verification code, the service provider verification code indicating that the service provider has authenticated the user to access a customer account based on identifying information provided through a mobile application on the smart phone; (Varadarajan ‘758:  pgh 34, 38, 42-68.  Varadarajan discloses a process wherein a user is authenticated via an application on a mobile device for the purpose of accessing an account, and verification of the authentication (i.e. a verification code) is sent to the ATM.) 
generate an expected processed version based on:  the infrared code, a time when the infrared code was displayed, and the service provider verification code; (Varadarajan ‘758:  pgh 42-68.  Varadarajan discloses a process wherein a one-time password (OTP) is generated comprising transaction information such as the time of transaction and authentication information.) 
receive, from smart phone of the user via a first communication channel, a processed version of the infrared code, the processed version comprising: a copy of the infrared code captured from the infrared display; the time when the infrared code was displayed; and a mobile device verification code generated by the smart phone, the mobile device verification code generated by an application on the smart phone in response to receiving the infrared code when the user is logged into the customer account via the application; (Varadarajan ‘758: pgh 34-38)
compare the processed version with the expected processed version by: comparing the service provider verification code stored in the one or more memory devices with the mobile device verification code in the processed version; and matching the time when the infrared code was displayed contained in the processed version with times when the infrared code was 
Varadarajan ‘758 does not teach the remaining limitations.  However, Varadarajan ‘573 teaches:
and allow access to the customer account via the ATM based on the comparison. (Varadarajan ‘573:  Fig. 2)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Varadarajan ‘758 with the elements as taught by Varadarajan ‘573 because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Varadarajan ‘758/Varadarajan ‘573 does not teach the remaining limitations.  However, Stanley teaches:
An automatic teller machine (ATM), comprising: an infrared display; (Stanley: pgh 51-57)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Varadarajan ‘758 with the elements as taught by Varadarajan ‘573 and the infrared technology of Stanley because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    
Claim 2:	Varadarajan ‘758/Varadarajan ‘573/Stanley teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Varadarajan ‘573 teaches:
2. (Currently Amended) The ATM of claim 1, wherein the code is a series of images displayed with time intervals between each of the series of images; 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Varadarajan ‘758 and Stanley with the elements as taught by Varadarajan ‘573 because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    
Claim 3:	Varadarajan ‘758/Varadarajan ‘573/Stanley teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Varadarajan ‘758 teaches:
3. (Currently Amended) The ATM of claim 1, wherein the infrared code displayed on the display comprises a quick response (QR) code, and the processed version comprises a verification code indicative of the QR code being scanned by the smart phone.  (Varadarajan ‘758:  pgh 25)
Claim 4:	Varadarajan ‘758/Varadarajan ‘573/Stanley teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Varadarajan ‘573 teaches:
4. (Currently Amended) The ATM of claim 1, wherein the processed version includes a digital signature from the mobile application on the smart phone; and further comprises authenticating the user based on the digital signature.  (Varadarajan ‘573:  pgh 36)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Varadarajan ‘758 and Stanley with the elements as taught by Varadarajan ‘573 because the claimed 
Claim 5:	Varadarajan ‘758/Varadarajan ‘573/Stanley teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Varadarajan ‘573 teaches:
5. The ATM of claim 1, wherein the identifying information comprises one or more of a customer name, a customer billing address, a customer mailing address, a customer account number, a customer phone number, a customer email address, a customer birthday, and a customer social security number.  (Varadarajan ‘573:  pgh 57)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Varadarajan ‘758 and Stanley with the elements as taught by Varadarajan ‘573 because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    
Claim 6:	In regard to the following limitation, Varadarajan ‘758 teaches:
6. (Currently Amended) An automatic teller machine (ATM), comprising: one or more memory devices storing software instructions; (Varadarajan ‘758:  pgh 20)
and one or more processors configured to execute the software instructions to perform operations to: generate, upon detecting a user approaching the ATM, a code;  (Varadarajan ‘758:  pgh 46-52)
receive, from a service provider, a service provider authentication, the service provider authentication indicating the user is authorized to access a customer 
generate, based on the infrared code, ATM authentication information, the ATM authentication information comprising an identification of the code and a time at which the infrared code is displayed; (Varadarajan ‘758:  pgh 42-68.  Varadarajan discloses a process wherein a one-time password (OTP) is generated for the purpose of ATM authentication comprising transaction information such as the time of transaction and authentication information.)
store, in the one or more memory devices, the ATM authentication information; (Varadarajan ‘758:  pgh 33-40)
receive, from the user device via a first communication channel, a processed version of the code, the processed version comprising: a copy of the code captured from the infrared display, the time when the infrared code was displayed, and a user device verification code, the user device verification code generated by an application on the user device when the user is logged into the customer account via the application; (Varadarajan ‘758:  pgh 39-46, Fig. 4)
generate an expected processed version based on:  the infrared code, the service provider authentication, and the time when the infrared code was displayed; (Varadarajan ‘758:  pgh 42-68.  Varadarajan discloses a process wherein a one-time password (OTP) is generated for the purpose of ATM authentication comprising transaction information such as the time of transaction and authentication information.  The OTP is based on information in a machine-readable QR code.)
compare the processed version with the expected processed version by comparing: the copy of the code with the code, the time of the processed version with the time when the infrared code was displayed, and the user device verification code with the service provider authentication, resulting in a comparison; and authenticate the user device based on the comparison resulting in an authentication; (Varadarajan ‘758:  Fig. 4)
Varadarajan ‘758 does not teach the remaining limitations.  However, Varadarajan ‘573 teaches:
and allow access to the customer account via the ATM based on the authentication.  (Varadarajan ‘573:  pgh 20-25; Fig.2) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Varadarajan ‘758 with the elements as taught by Varadarajan ‘573 because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Application No. 16/541,431Docket No.: 142743.505433 (IDF3563) Amendment dated March 26, 2020    Reply to Office Action of December 26, 2019Reply to Office Action of December 26, 2019
Varadarajan ‘758/Varadarajan ‘573 does not teach the remaining limitations.  However, Stanley teaches:
an infrared display; (Stanley:  pgh 51-57)
display the code on the infrared display, resulting in an infrared code; (Stanley:  pgh 51-57)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Varadarajan ‘758 with the elements as taught by Varadarajan ‘573 and the infrared technology of Stanley because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    

7. (Currently Amended) The ATM of claim 6, wherein the code includes a static image or a dynamic image.  (Varadarajan ‘573:  pgh 15)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Varadarajan ‘758 and Stanley with the elements as taught by Varadarajan ‘573 because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    
Claim 8:	Varadarajan ‘758/Varadarajan ‘573/Stanley teaches the limitation(s) as shown in the rejection of claim 6.  In regard to the following limitation, Varadarajan ‘573 teaches:
8. (Currently Amended) The ATM of claim 6, wherein the identification comprises one or more of a user name, a user billing address, a user mailing address, a user account number, a user phone number, a user email address, a user birthday, and a user social security number. (Varadarajan ‘573:  pgh 57) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Varadarajan ‘758 and Stanley with the elements as taught by Varadarajan ‘573 because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    

9. (Currently Amended) The ATM of claim 6, wherein the code displayed comprises a quick response (QR) code, and the processed version an indication of the QR code being scanned by the user device.  (Varadarajan ‘758:  pgh 25)
Claim 10:	Varadarajan ‘758/Varadarajan ‘573/Stanley teaches the limitation(s) as shown in the rejection of claim 6.  In regard to the following limitation, Stanley teaches:
10. (Currently Amended) The ATM of claim 6, wherein the code displayed is an infrared image.  (Stanley: pgh 51-57)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Varadarajan ‘758 with the elements as taught by Varadarajan ‘573 and the infrared technology of Stanley because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    
Claim 11:	Varadarajan ‘758/Varadarajan ‘573/Stanley teaches the limitation(s) as shown in the rejection of claim 6.  In regard to the following limitation, Varadarajan ‘573 teaches:
11. (Currently Amended) The ATM of claim 6, wherein the code is a series of images displayed with time intervals between each of the series of images; and further comprising: storing the time intervals in the one or more memory devices; receiving captured time intervals from the user device; and comparing the captured time intervals with the time intervals.  (Varadarajan ‘573:  pgh 34)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Varadarajan ‘758 and 
Claim 12:	Varadarajan ‘758/Varadarajan ‘573/Stanley teaches the limitation(s) as shown in the rejection of claim 6.  In regard to the following limitation, Varadarajan ‘573 teaches:
12. The ATM of claim 6, further comprising: a detection device configured to detect telecommunication devices in a proximity of the ATM and issue a notification, the notification indicating that a telecommunication device is within the proximity, and the one or more processors is further configured to execute the software instructions to perform operations to: receive the notification; and display the infrared code in response to receiving the notification.  (Varadarajan ‘573:  pgh 18)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Varadarajan ‘758 and Stanley with the elements as taught by Varadarajan ‘573 because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    
Claim 13:	In regard to the following limitation, Varadarajan ‘758 teaches:
A system, comprising: a network interface; an image processor on a mobile device; one or more memory devices storing software instructions; (Varadarajan ‘758:  pgh 20 and 32)
and one or more processors configured to execute the software instructions to perform operations to: receive, from a mobile application on the mobile device 
capture, at the mobile device with the image processor, a displayed code displayed on a display of the ATM, the displayed code being one of a static image and a dynamic image, resulting in a captured code; process, at the mobile device, the captured code with the image processor to extract information contained in the displayed code, resulting in a processed version of the displayed code, the processed version comprising extracted information, a time when the displayed code was displayed, and the verification code received from the service provider; (Varadarajan ‘758:  pgh 17, 39-46)
transmit, from the mobile device to the ATM, the processed version; (Varadarajan ‘758:  pgh 42-68.  Varadarajan discloses a process wherein a processed version of transaction information embodied in a QR code is transmitted from a mobile device to the ATM in the form of a one-time password.)
generate, at the ATM, an expected processed version based on the displayed code, the time when the displayed code was displayed, and the verification code; (Varadarajan ‘758:  pgh 42-68.  Varadarajan discloses a process wherein a one-time password (OTP) is generated for the purpose of ATM authentication comprising transaction information such as the time of transaction and authentication information.  The OTP is based on information in a machine-readable QR code.)
compare, at the ATM, the processed version with the expected processed version by: comparing the verification code received from the service provider with the verification code in the processed version; and matching the time when the displayed code was displayed contained in the processed version with times when the displayed code was displayed on the display, resulting in a comparison; (Varadarajan ‘758:  Fig. 4)
Varadarajan ‘758 does not teach the remaining limitations.  However, Varadarajan ‘573 teaches:
and allow access to the customer account via the ATM based on the comparison.  (Varadarajan ‘573:  pgh 20-25, Fig. 2)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Varadarajan ‘758 with the elements as taught by Varadarajan ‘573 because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  
Claim 14:	Varadarajan ‘758/Varadarajan ‘573 teaches the limitation(s) as shown in the rejection of claim 13.  In regard to the following limitation, Varadarajan ‘573 teaches:
14. (Currently Amended) The system of claim 13, wherein the verification code comprises one or more of a user name, a user billing address, a user mailing address, a user account number, a user phone number, a user email address, a user birthday, and a user social security number.  (Varadarajan ‘573:  pgh 57)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Varadarajan ‘758 with the elements as taught by Varadarajan ‘573 because the claimed invention is merely a combination of old elements according to known methods, and in the 
Claim 15:	Varadarajan ‘758/Varadarajan ‘573 teaches the limitation(s) as shown in the rejection of claim 13.  In regard to the following limitation, Varadarajan ‘758 teaches:
15. (Currently Amended) The system of claim 13, wherein the displayed code comprises a quick response (QR) code, and the processed version comprises information based on the QR code being scanned by the mobile device.  (Varadarajan ‘758:  pgh 25)
Claim 16:	Varadarajan ‘758/Varadarajan ‘573 teaches the limitation(s) as shown in the rejection of claim 13.  In regard to the following limitation, Varadarajan ‘573 teaches:
16. (Currently Amended) The system of claim 13, wherein the displayed code is a series of images displayed with time intervals between each of the series of images; and the operations executed by the one or more processors further comprise: capturing the series of images with the image processor; determining the time intervals between the series of images; and sending the time intervals to the ATM.   (Varadarajan ‘573:  pgh 34)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Varadarajan ‘758 with the elements as taught by Varadarajan ‘573 because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    
Claim 17:	Varadarajan ‘758/Varadarajan ‘573 teaches the limitation(s) as shown in the rejection of claim 16.  In regard to the following limitation, Varadarajan ‘573 teaches:
17. (Currently Amended) The system of claim 16, further comprising digitally signing the processed version with a digital signature from the mobile application on the mobile device.  (Varadarajan ‘573:  pgh 36)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Varadarajan ‘758 with the elements as taught by Varadarajan ‘573 because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    
Claim 18:	Varadarajan ‘758/Varadarajan ‘573 teaches the limitation(s) as shown in the rejection of claim 13.  In regard to the following limitation, Varadarajan ‘573 teaches:
18. The system of claim 13, further comprising: receiving a challenge at the mobile application from the ATM; and sending a reply to the challenge to the ATM.  (Varadarajan ‘573:  pgh 36)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Varadarajan ‘758 with the elements as taught by Varadarajan ‘573 because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John Preston whose telephone number is 571.270.3918.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at 571.272.6771.
866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
or faxed to 571-273-8300

Hand delivered responses should be brought to: 
United States Patent and Trademark Office
Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314

/JOHN O PRESTON/Examiner, Art Unit 3691                                                                                                                                                                                                        February 12, 2021


/HANI M KAZIMI/Primary Examiner, Art Unit 3691